EXHIBIT 10.11

Dear                     :

We are pleased to inform you that on                      (the “Grant Date”),
pursuant to the Unigene Laboratories, Inc. 2006 Stock-Based Incentive
Compensation Plan, as amended (the “Plan”), the Compensation Committee of the
Board of Directors (the “Committee”) of Unigene Laboratories, Inc. (the
“Company”) granted you              shares of the Company’s common stock, par
value $0.01 (hereinafter either the “Restricted Stock” or “Award”), subject to
the restrictions set forth below.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. Unless otherwise stated, all capitalized terms
used herein have the meanings set forth in the Plan. By accepting this Award you
(i) acknowledge that you have received and read a copy of the Plan and
understand its terms and (ii) acknowledge that with respect to this Award and
the Restricted Stock, you are bound by the terms of the Plan.

Subject to your continued employment with the Company, the restrictions
applicable to your Restricted Stock will lapse as to          of the Award on
                    , the              anniversary of the Grant Date. Prior to
vesting, the Restricted Stock is not transferable, except, without
consideration, to immediate family members (i.e., children, grandchildren or
spouse), to trusts for the benefit of such immediate family members and to
partnerships in which such family members are the only partners.

Should your employment with the Company terminate for any reason (including by
reason of death or disability) before any portion of your Award vests, then that
portion of your Award shall be forfeited with no further compensation due to
you. Finally, if you are terminated by the Company for Cause, your entire Award,
regardless of whether any or all of the shares of Restricted Stock that relate
to such Award are vested, shall be forfeited and you will be required to return
all such shares (or the cash value) to the Company.

In the event that a Change in Control occurs during your service with the
Company, the Committee will determine at the time of such Change in Control if
unvested portions of the Award will vest in full.



--------------------------------------------------------------------------------

In conjunction with your acceptance of this Award, you agree to deliver a signed
and undated stock power to the Company or the Company’s designee authorizing the
Committee to transfer title to the certificate(s) representing any shares of
Restricted Stock that do not become vested.

When each portion of your Award vests, you must make appropriate arrangements
with the Company to provide for the withholding of the taxes that will be due
with respect to this Award as it vests. As promptly thereafter as possible, the
Company will issue to you, or if such certificates were previous issued, the
Company will deliver to you, certificates for Common Stock in respect of your
vested Award, designating you as the registered owner.

The construction and interpretation of any provision of this Award or the Plan
shall be final and conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or interfere in any way with the right of the Company to
terminate your service at any time.

You should sign and return a copy of this agreement to the Vice President of
Finance indicating your agreement to the terms of this letter and the Award
granted hereby. This acknowledgement must be returned within fifteen (15) days;
otherwise, the Award will lapse and become null and void. Your signature will
also acknowledge that this letter reflects our final agreement regarding the
Award granted hereunder and supersedes any prior written or oral agreement,
understanding or communication otherwise regarding your Award, and that you have
received and reviewed the Plan and that you agree to abide by the applicable
terms of these documents as provided herein.

 

Very truly yours,

 

Enclosures

The undersigned hereby agrees to the foregoing:

 

                                               

Name

   Date   

 

- 2 -